          Case 1:19-cv-02527-SDA Document 62 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            8/21/2020
 Damani Bediako and Kia Miller, on behalf of
 themselves and those similarly situated,

                                Plaintiffs,                    1:19-cv-02527 (SDA)

                    -against-                                  ORDER

 P & G Auditors and Consultants, LLC et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Having reviewed the parties’ motion for settlement approval (ECF No. 60), it is hereby

Ordered that, no later than Friday, August 28, 2020, Plaintiffs shall file a letter further explaining

the attorney fee arrangement and attaching a copy of the retainer agreement. Plaintiffs also shall

provide information as to actual attorney’s hours expended and the relevant experience of the

attorney(s).

SO ORDERED.

DATED:         New York, New York
               August 21, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
